Citation Nr: 0023070	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-02 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, D. C.


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April to October 
1958 and from January to August 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Washington, D. C. 
Regional Office (RO), denying the veteran entitlement to 
service connection for an acquired psychiatric disorder.  

In June 2000, the veteran appeared and offered testimony at a 
personal hearing on appeal before the undersigned member of 
the Board.  A transcript of the veteran's hearing testimony 
on that occasion has been associated with his claims file.  


FINDING OF FACT

The veteran has not submitted competent medical evidence 
tending to show that he currently has an acquired psychiatric 
disability.  


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had two approximate 6-month periods of active 
duty, one in 1958 and thereafter in 1960.  Service medical 
records associated with these periods of active duty show 
that, in July 1960, he was provided a mental hygiene 
consultation for the purpose of obtaining his "social 
history."  He was thereafter provided a "certificate for 
209."  There is no clinical record of any psychiatric 
complaints, findings or diagnoses in the veteran's service 
medical records.  A clinical evaluation of the veteran in 
July 1960 for service separation found no psychiatric 
abnormality.  On a report of a medical history 
contemporaneous with the veteran's July 1960 medical 
examination, he reported no present or past history of 
depression, excess worry and/or nervous trouble of any sort.  

Post service clinical data consist of VA and private clinical 
records compiled between December 1965 and August 1997.  The 
private clinical records show that the veteran was 
hospitalized for the first time at St. Elizabeth's Hospital 
in December 1965 for "strong feelings of depression and 
suicidal tendencies."  History obtained on this admission 
included the veteran's report of military service in 1958 and 
subsequent difficulties holding a job, involvement in the 
legal justice system, and reentry into service in January 
1960.  He said he remained in service until August 1960 when 
he was given a general discharge because of absence without 
leave.  The veteran further stated that during his latter 
period of military service he noticed the first onset of a 
period of depression.  During this time, he reported he was 
very depressed and experienced feelings of being a "rather 
worthless person."  He added that, since that time, he has 
had "several" episodes of depression.  It was noted that 
these periods of depression apparently followed a new failure 
in the community, or loss of a job, or inability to make an 
adequate work adjustment in a job paying what he thinks he 
should have.  Upon examination, the veteran was seen as a 
depressed, retarded individual.  His mood and affect were 
depressed and he seemed to be preoccupied with his own 
thoughts of worthlessness.  He was found to be oriented in 
all three spheres.  The veteran's psychiatric examiner noted, 
following the mental status examination, that it was 
questionable whether the veteran was motivated for intense 
psychological treatment or was merely looking for someone to 
help him become "normal."  

Following a subsequent examination in February 1966, a 
medical staff conference at St. Elizabeth's Hospital 
concluded that the veteran could best be classified as a 
passive-aggressive, passive-dependent individual, prone to 
becoming depressed in a crisis.  It was the general consensus 
of opinion that the veteran had a personality trait 
disturbance, passive-aggressive personality, 
passive-dependent type.  Schizoid personality was the 
recommended diagnosis.  Physicians at St. Elizabeth's also 
diagnosed schizoid personality in November 1969.  

VA clinical records show that the veteran was hospitalized at 
a VA medical facility in March 1992 after presenting in the 
emergency room with complaints of depression, confusion and 
suicidal ideation.  He was noted to have a long history of 
polysubstance abuse of greater than 20 years for heroin and 
cocaine.  It was recorded that the veteran had no psychiatric 
history except for his history of polysubstance abuse.  On 
mental status examination, the veteran's mood was reported to 
be depressed.  He admitted to suicidal thoughts but denied 
any plans.  There was no evidence of paranoia or delusional 
thoughts.  Cognitively, he was alert and oriented in person, 
place and time.  While hospitalized, the veteran was placed 
on Librium taper, alcohol withdrawal and treated for heroin 
detoxification with methadone.  Polysubstance dependence and 
rule out organic mood disorder with depression and rule out 
dysthymia were the discharge diagnoses.  

When presented at a VA mental health clinic in June 1996, it 
was recorded that the veteran receives daily methadone 
therapy and exhibited no psychotic symptoms.  He did not 
appear to be in any apparent distress.  

At personal hearings on appeal in February 1999 and June 
2000, the veteran described his problems with adjusting in 
service, problems leading up to his being absent without 
leave in 1960 and subsequent difficulties with depression and 
drugs following service.  He testified that he had the 
initial onset of depression in service.  The veteran also 
said that he was treated post service at the Hillcrest 
Children's Center sometime prior to 1965 but that this 
facility no longer existed and he has been unable to obtain 
any related treatment records.  



Analysis

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  If 
not, his claim must fail and VA is not obligated to assist 
him in the development of the claim.  38 U.S.C.A. § 5107(a).  
Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded except where the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet. App. 19 (1993).  For the 
reasons that are set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim for entitlement to service 
connection for an acquired psychiatric disorder is well 
grounded.  

The law provides that service connection may be established 
for a chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology post 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires findings of the existence of a 
current disorder and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The veteran is entitled to a grant of service connection for 
the disorder claimed if it is shown to have had its onset in 
service or is otherwise linked by competent medical evidence 
to service.  United States Court of Appeals for Veterans 
Claims (Court) has made clear that, in order to establish a 
well-grounded claim for service connection, a claimant has 
the burden to submit competent evidence to support each 
element of the claim, e.g., for direct service connection, 
the existence of a current disability; an injury or disease 
contracted in service; and, a link or nexus between the two.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran contends that he experienced episodes of 
depression in service and has since had a chronic depressive 
disorder.  The veteran's service medical records do not show 
any complaints, findings or diagnosis of a nervous disorder 
and/or depression.  Furthermore, in a report contemporaneous 
with service separation, the veteran specifically denied any 
history of past or present depression.  

The post service medical records show that a mental 
condition, schizoid personality with passive-aggressive and 
depressive features, was initially diagnosed several years 
after service by physicians at St. Elizabeth's Hospital.  
Personality disorders and mental deficiencies are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation.  See 
38 C.F.R. § 3.303(c) (1999).  "[Personality] disorders are 
developmental in nature, and, therefore, not entitled to 
service connection."  Beno v. Principi, 3 Vet. App. 439, 441 
(1992).  

The Board notes that all three Caluza requirements reflected 
above must be met in order to well ground a claim.  In this 
case, the veteran has not submitted or provided information 
as to the existence of a currently claimed mental disorder 
for which service connection can be granted.  In the absence 
of a claimed disability (and, if so, a nexus between that 
disability and service), there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Although the veteran alleges that he has an acquired 
psychiatric disorder and that this condition evolved from 
depression experienced in service, he does not have the 
medical expertise or psychiatric training to give a competent 
opinion on the diagnosis or etiology of any such condition.  
Therefore, his allegations in this regard have no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Board emphasizes that evidence and not just 
allegations must support a well-grounded claim.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for an acquired psychiatric disorder is 
well grounded, VA is under no "duty to assist" in developing 
the evidence pertinent to his claim.  See Epps v. Gober, 127 
F.3d. 1464 (1997).  Moreover, the Board in light of the 
veteran's testimony summarized above is aware of no 
circumstances in this case that would put VA on notice that 
any existing additional and relevant evidence that, if 
obtained, would make his claim well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 Fed. Cir. (1997).  

Finally, the Board views its (and the RO's) discussion as 
sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a) (West 1991).  


ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for an acquired psychiatric 
disorder is denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals




 

